Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

           Claims 1-7 are allowed because none of the prior art references of record teaches a print materials container comprising: a lock feature that is engaged a fill port during connection of a dispense mechanism to the fill port: and a valve integrated with the dispense mechanism for connecting the dispense mechanism to the fill port of a reservoir and comprising an output opening offset from a center axis of a tip of the dispense mechanism, wherein the valve opens responsive to rotation of the valve opening with respect to the lock feature such that opposite openings align in the combination as claimed. 

           Claims 8-13 are allowed because none of the prior art references of record teaches a print materials container comprising a tip of a compress that includes a lock feature to lock to a fill port of a reservoir; and a rotating valve integrated with the tip of the compress to open responsive to rotation of the valve with respect to the lock feature and connection and rotation of the tip with respect to the fill port in the combination as claimed. 

            Claims 14-16 allowed because none of the prior art references of record teaches a method 
 for refilling an in-situ reservoir of a printing device comprising a step of  mechanically locking and sealing a dispense mechanism of a print materials container to a fill port of the in-situ reservoir via a lock feature and a valve integrated with the dispense mechanism, the locking and sealing comprising the lock feature engaging the fill port during connection of a tip of the dispense mechanism to the fill port, and the valve opening responsive to rotation of an opening of the valve with respect to the lock feature such that opposite openings align in the combination as claimed. 
CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853